Title: To James Madison from Frederick Hyde Wollaston (Abstract), 16 March 1805
From: Wollaston, Frederick Hyde
To: Madison, James


16 March 1805, Genoa. “I heard long since, that it had pleased H. E. the President of the United States to appoint a Mr. J. M. Goetchius to supercede me in this Consulate & I was daily expecting to see him arrive here, when I was suddenly informed that he had died of the fever at Cadiz.
“I presume that you will have been acquainted with this event & that the Honble President will have made another appointment in the Room of Mr. Goetchius; Interim in the present situation of Genoa, as there is no kind of employment in the Consulate & it being particularly inconvenient to me to remain here solely for the purpose of delivering up the said office, if no person appears to take charge of it in the course of 2 months hence I shall take upon myself to quit it for a time in such a manner as to be delivered up by Mr. Josh. Walsh (who I particularly recommend to you Sir as my Vice Consul) to whoever may have been appointed to the Consulate of the Un. St. in Genoa or to resume it myself if it may have pleased H. E. the Hble President to confirm me therein.
“I hope you will not think this Conduct improper in the present State of things & in my Situation.”
